Case 1:13-CV-05315-AKH Document 205 Filed 01/18/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FOX NEWS NETWORK, LLC, Case No. 13 Civ. 5315 (AKH)
Plaintiffs, ECF Case
- against -
TVEYES, lNC.,
Defendant.

 

 

CONSENT JUDGMENT AND STIPULATED PERMANENT INJUNCTION

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Fox News
Network, LLC (“Fox News”), on the one hand, and Defendant TVEyes, Inc. (“TVEyes”), on the
other hand, (collectively, the “Parties”), that this Consent Judgment and Permanent Injunction
(the “Permanent lnjunction”) be entered in the present action as set forth below without further
notice or process:

WHEREAS, the Parties have reached a private settlement; and

WHEREFORE, upon the consent and request of Fox News and TVEyes, IT IS HEREBY
ORDERED, ADJUDGED, and DECREED THAT:

1. TVEyes along with its previous, current and future agents, servants, employees,
independent contractors, successors, and assigns, and all persons, firms and corporations acting
in concert with TVEyes (the “Enjoined Parties”), are enjoined from:

A. Making available, distributing, publicly performing, or publicly displaying
audiovisual clips of copyrighted content owned by Fox News and telecast

on Fox News Channel (“FNC”) or Fox Business Network (“FBN”)

Case 1:13-CV-05315-AKH Document 205 Filed 01/18/19 Page 2 of 3

(collectively, the “Fox News Content”) Without Fox News’ authorization;
or

B. Directly or indirectly infringing Fox News’ copyrights in the Fox News
Content.

2. The Court shall retainjurisdiction to entertain such further proceedings and to
enter such further orders as may be necessary or appropriate to implement and/or enforce the
provisions of this Permanent Injunction. The Parties specifically consent to personal jurisdiction
and venue in the United States District Court for the Southern District of New York.

3. This Permanent Injunction shall finally resolve this Action between Fox News
and TVEyes, which action, including all claims and affirmative defenses asserted there,in, is
hereby dismissed with prejudice

4. Each Party shall bear its own attorney’s fees and costs in connection with this
Action.

5 . Each Party affirms that its consent to this Permanent Injunction is given freely
and voluntarily, and after having had the opportunity to discuss same with its legal counsel.

6. The Clerk of the Court is hereby directed to mark this case closed.

Case 1:13-CV-05315-AKH Document 205 Filed 01/18/19 Page 3 of 3

Dated: New York. New York
January l8, 2019

KIRKLAND & ELLIS LLP

/s/Dale M. Cendali

 

Dale M. Cendali

Joshua L. Simmons
KIRKLAND & ELLIS LLP
60| Lexinglon Avcnuc

New York, New Yorl< [0022
Telephone: (2 | 2) 446-4800
da|e.ccndali@l<irkland.com
joshua.simmons@kirkland.com

Artorneys for P!afmr'ff

SO ORDERED:

,2019

 

QUINN EMANUEL URQUHART &

Wil>¢/

Andicw H. Schapiro )
T odd Anlen l
Jessica A. Rose

51 Madison Avcnue

22nd Floor

New York, NY IUO l 0

(212) 859-T000
andrewsehapiro@quinnemanuel.com
loddanten@quinnemanuel.com
jessicarose@quinnernamlel.com
Attorueys for De_fendan!

 

Hon. Alvin K. Hellerstein
United States District .luc|ge

